Title: [Diary entry: 28 December 1787]
From: Washington, George
To: 

Friday 28th. Thermometer at 35 in the Morning—44 at Noon and 40 at Night. Cloudy during the fore part of last with appearances of Snow or Rain but the Wind springing up fresh at No. Wt. it cleared. Very pleasant all day—morning calm & not hard. Abt. Noon the wind rose at No. Wt. but neither hard nor cold. In the afternoon it got to the Southward. Mr. Willm. Craik & his two Sisters, & Mr. Kelly the dancing Master came down to dinner and stayed all Night. Went out with the hounds to day. Took the drag of a fox with in my Muddy hole Inclosures, and found him in Stiths field (lately Herberts). Run him hard about half an hour—came to a cold drag & then lost him. Mr. Willm. Craik and his Sisters Mariamne & Nancy and Mr. OKelly the Dancing Master came to Dinner and stayed all Night.